Citation Nr: 1023552	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to an initial compensable rating for residual 
of right thigh injury.

3.  Entitlement to an initial compensable rating for right 
heel disability.

4.  Entitlement to an initial compensable rating for tinea 
pedis.

5.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. 
§ 3.324


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from May 1993 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a Board 
hearing held at the RO in March 2010.

Although the Veteran perfected an appeal with respect to 
service connection for hearing loss and left knee disability, 
and with respect to the propriety of the initial rating 
assigned his residuals of a right fifth metacarpal fracture, 
he withdrew his appeal of those issues in April 2008.

At his Board hearing, the Veteran raised the issue of service 
connection for tinea cruris.  This matter is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's right knee disability originated in 
service.

2.  The Veteran's right thigh disability is manifested by an 
intermittently painful scar, with no demonstrable impairment 
of function.

3.  The Veteran's right heel disability is manifested by 
moderate limitation of ankle motion; the scar on the right 
heel is not painful or unstable.

4.  The Veteran's tinea pedis involves less than 5 percent of 
the entire body and less than 5 percent of exposed areas, and 
does not require systemic therapy.

5.  The Veteran has at least one service-connected disability 
that is compensable in degree.


CONCLUSIONS OF LAW

1.  Right knee disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.   The criteria for a 10 percent rating for residuals of 
right thigh injury have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2009). 

3.  The criteria for a 10 percent rating for right ankle 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5271, 4.118, Diagnostic Code 7805 (2009). 

4.   The criteria for a compensable rating for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 
7806, 7813 (2009). 

5.  The requirements for a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 have not been met.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.324 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in June 2006 and July 2008 
correspondences.  The first correspondence advised him of the 
information and evidence necessary to substantiate the 
underlying service connection claim for each disorder, 
including notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
was granted.  The latter correspondence provided notice 
compliant with the enhanced notice requirements imposed by 
the United States Court of Appeals for Veterans Claims 
(Court) as to increased rating claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This appeal originates from 
the rating decision which granted service connection for the 
disorders at issue, and no further notice under 38 U.S.C.A. 
§ 5103(a) therefore is required.  The Veteran has received 
the notice to which he is entitled under 38 U.S.C.A. §§ 5103A 
and 7105.  The Board notes in passing that the Court's 
decision in Vazquez-Flores was overruled by the U.S. Court of 
Appeals for the Federal Circuit in Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice.  Based on the 
procedural history of this case, the Board concludes that VA 
has complied with any duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Board also notes that the Veteran 
was examined in connection with his claims.  Those 
examinations provided findings adequate to rate the disorders 
at issue, and the Veteran does not contend otherwise. 
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.

I.  Service connection

Factual background

The service treatment records show that in March and April of 
1995, the Veteran was treated for complaints of right knee 
pain diagnosed as patellofemoral pain syndrome; he was 
prescribed physical therapy.  At his examination for 
discharge, the Veteran reported experiencing intermittent 
right knee inflammation.

During a VA examination in August 2006, the Veteran reported 
experiencing right knee pain of insidious onset over the past 
several years.  Physical examination disclosed the presence 
of some right knee abnormalities.

Private medical records for August 2005 to June 2007 and an 
August 2006 statement by M. Natarajan, M.D., indicate that 
the Veteran complained of intermittent knee pain.

In statements on file, the Veteran indicates that he 
experiences occasional knee pain.  At an April 2008 hearing 
before a Decision Review Officer and at his March 2010 
hearing before the Board, the Veteran testified that he 
injured his right knee when he slipped while performing 
maintenance duties.  

The Veteran attended a VA examination in September 2009.  He 
complained of right knee pain since a 1994 injury in which he 
slipped and twisted the knee.  After physical examination, 
the examiner diagnosed the Veteran as having patellofemoral 
pain.  He concluded that the Veteran's symptoms were 
consistent with patellofemoral pain syndrome, and that such a 
syndrome conceivably could occur from traumatic dislocation 
of the patella.  The examiner noted, however, that the 
Veteran did not have X-ray evidence of an osteochondral 
defect.  He concluded that it therefore was unlikely that the 
current pain was caused by the claimed service injury.  He 
explained that the most likely origin was idiopathic and not 
traumatic.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Although the service treatment records do not reference a 
specific right knee injury, they do document treatment for 
right knee pain in 1995 that was diagnosed as patellofemoral 
syndrome.  Though the treatment records thereafter are silent 
for right knee complaints, at his discharge examination, the 
Veteran indicated that he was still experiencing intermittent 
right knee problems.  

At his examinations, the Veteran indicated that the knee pain 
had an insidious onset of several years duration, and he has 
testified as to the intermittent nature of the knee problems 
since service.  The Board finds his account of similar knee 
symptoms since service to be credible.

The September 2009 examiner focused on the Veteran's account 
of an injury in service, and concluded that it was unlikely 
the current patellofemoral pain syndrome was related to that 
injury.  The Board notes, however, that the examiner did not 
address the question of whether the current patellofemoral 
pain syndrome is related to the patellofemoral pain syndrome 
treated in service.  In fact, there is no medical opinion 
addressing that question.   

Given that the Veteran did have patellofemoral pain syndrome 
in service and continued to report symptoms at discharge, and 
as he currently has the same type of syndrome and has 
credibly and competently described experiencing the same 
symptoms since service, and given the absence of any medical 
opinion to the contrary, the Board will resolve reasonable 
doubt in the Veteran's favor, and finds that the Veteran's 
current right knee disorder originated in service.  Service 
connection for right knee disability is granted.

II.  Initial ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected residuals of a right thigh injury, right 
ankle disability, and tinea pedis.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.


Factual background

Service connection for residuals of right thigh injury, right 
heel disability, and tinea pedis was granted in September 
2006.  The RO evaluated each disorder as noncompensably 
disabling effective June 12, 2006.  These evaluations have 
remained in effect since that time.

The service treatment records show that in May 1995, the 
Veteran sustained lacerations to his right thigh and Achilles 
area during an attempted robbery.  Physical examination 
disclosed the presence of a 2-centimeter laceration of the 
thigh without drainage, and a 3-centimeter laceration of the 
Achilles tendon region (with no tendon involvement).  He was 
neurologically intact, and his wounds were cleaned and 
irrigated.  There was no infection.  The treatment records 
also show the Veteran's feet were scaling, peeling and 
cracking from a fungal infection. 

Private medical records for August 2005 to June 2007 show 
treatment for tinea in both feet.  The Veteran's calf muscles 
were noted to function normally.

During an August 2006 VA examination, the Veteran reported 
experiencing stab wounds in service to his right Achilles 
area and thigh.  He complained of pain in the areas with 
weather changes, up to 3 times each month.  He indicated that 
he had full function of the lower extremity with no problems.  
He explained that the thigh scar sometimes caused tenderness.  
He indicated that he could accomplish all his activities of 
daily living and yard work.  Physical examination showed the 
presence of a 2-centimeter scar on the right thigh which was 
mobile and nontender to palpation.  There was full function 
of the thigh muscle group and full strength in the extremity.  
The Achilles area had a 2-centimeter scar.  Range of ankle 
motion testing disclosed dorsiflexion to 10 degrees and 
plantar flexion to 35 degrees; the motion was painless, and 
the Veteran had full strength.  The scar was mobile and 
nontender.

The examiner noted that there was no pain with range of 
motion testing.   He indicated that it was conceivable that 
pain could further limit function, particularly after the 
Veteran was on his feet all day.  He explained that it was 
not feasible to express this in terms of additional 
limitation of motion.

The Veteran attended a VA dermatologic examination in August 
2006.  He reported working on a full time basis, and 
indicated that the skin problem did not affect his 
employment.  He indicated that his tinea pedis was 
intermittent, and would last for 2 weeks at a time.  He 
explained that his skin problem started with itching and a 
burning sensation, and would be followed by the development 
of tiny blisters between the toes and along the sides of the 
feet.  Physical examination of the right foot demonstrated a 
reddish papule on the inner aspect of the ankle, and whitish 
maceration in the interdigital areas between the toes.  One 
toenail had very little yellowish discoloration.  The skin 
was peeling at the sides of the foot, at the heel, at the 
plantar aspect, and between the toes.  The left foot 
demonstrated a blister over the ankle.  Two toenails were 
yellow and thickened.  The skin was cracked between some 
toes, and the skin was peeling at the heel.  There was 
whitish maceration between some toes.  Movement of the toes 
caused pain.

In an August 2006 statement, Dr. Natarajan indicated that the 
Veteran's fungal infection was not improving with over-the-
counter medicine.  He noted that the Veteran complained of 
periodic right ankle pain.  He noted that physical 
examination showed web space fungal infection of both feet, 
as well as onychomycosis affecting two toenails.  There was 
some tenderness in the right Achilles tendon.

In statements on file, the Veteran contends that his Achilles 
tendon becomes inflamed during certain seasons.  He indicated 
that he experiences cold sensation and irritation when 
running or traversing stairs.  He indicates that his foot 
problems are constant and involve blisters and discomfort 
when on his feet for prolonged periods.  He notes that he 
experiences itching and soreness of the thigh, which is worse 
with weather changes.  He explains that his heel itches and 
is sore with weather changes.  He also contends that the heel 
problems slow his pace at his job, something which has been 
noted at a supervisory level.

At an April 2008 hearing before a Decision Review Officer and 
at his March 2010 hearing before the Board, the Veteran 
testified that the disorders at issue flared up with weather 
changes, and affected his job.  He indicated that his tinea 
pedis was constant.  He also testified that he had a burning 
sensation and occasional discomfort at the stab wound sites 
that caused functional problems.  As to the heel in 
particular, he testified that at a former job, his 
supervisors noted that the disorder affected his performance, 
although they never put it in writing or in a performance 
evaluation.

During an April 2008 VA examination, the Veteran indicated 
that he uses over-the-counter creams for his skin problem.  
He complained of scaling, itching and blisters affecting his 
feet, and noted that these flare ups would last 2 weeks at a 
time.  He denied any interference of the foot fungus with his 
work or activities of daily living, and explained that he 
worked 2 jobs.  Physical examination showed scaling of both 
feet, as well as maceration of the skin.  There were no 
ulcerations or skin breakdown, and no blisters.  There was 
onychomycosis of 2 toes on the left foot.  The examiner 
concluded that the tinea pedis affected less than one percent 
of the total body surface, and less than one percent of 
exposed areas.   As to the stab wounds, the Veteran indicated 
that the scars were on his left thigh and ankle.  In any 
event, he denied any problems with the scars except for 
occasional burning sensations.  He denied pain, and indicated 
that the scars were healed with no skin breakdown.  Physical 
examination showed that no scars were visible on either lower 
extremity.

Analysis

The Board initially notes that the criteria for evaluating 
disorders of the skin were amended effective October 23, 
2008.  The amendments only apply to those claims filed on or 
after that date, or in claims where the Veteran specifically 
requests to be evaluated under the new criteria.  Here, the 
Veteran's claims were filed well before 2008, and the Veteran 
has not requested consideration under the amended criteria.  
Consequently, the Board will apply the former rating criteria 
in effect when the Veteran filed his claims.

A.  Right thigh

The RO evaluated the right thigh disorder as noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
That code provides that a scar may be rated based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008). 

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

A 10 percent evaluation also is warranted for scars (other 
than head, face, or neck), in an area or areas exceeding 6 
square inches (39 sq. cm.) that are deep or that cause 
limited motion.  Such scars in an area or areas exceeding 12 
square inches (77 sq. cm.) that are deep or that cause 
limited motion warrant a 20 percent evaluation.  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2) (2008).

A 10 percent evaluation is warranted for scars (other than 
head, face, or neck) in an area or areas of 144 square inches 
(929 sq. cm.) or greater, that are superficial and that do 
not cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 and Note (1) (2008).

After carefully reviewing the evidence on file, the Board 
finds that a 10 percent evaluation is warranted for the thigh 
disorder on the basis of a painful scar.  In this regard, 
although the scar was nontender when examined by VA, the 
Board finds credible the Veteran's account of intermittent 
pain and tenderness associated with it, and points out that 
he is certainly competent to observe that he has tenderness 
in the scar.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that a 10 percent rating for the right 
thigh disorder under Diagnostic Code 7804 is warranted.

The record does not show, and the Veteran does not contend, 
that the scar is unstable.  Moreover, given that the scar is 
2 centimeters, it clearly does not encompass an area of at 
least 39 square centimeters.  In addition, although the 
Veteran eventually asserted that the scar causes function 
limitation, physical examination has consistently shown no 
such limitation in the thigh.  His strength is consistently 
full, and the August 2006 examiner specifically noted the 
absence of any functional impairment.  

Accordingly, the Board finds that the Veteran is entitled to 
a 10 percent, but not higher, rating for a painful scar on 
the right thigh.  38 C.F.R. § 4.3.

B.  Right ankle

The RO evaluated the right ankle scar as noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805.

The record does not show, and the Veteran does not contend, 
that the right ankle scar is unstable or that it encompasses 
an area of at least 39 square centimeters.  

Nonetheless, the record shows that it is intermittently 
painful and tender, and functionally productive of some 
impairment in ankle motion.  The Veteran evidenced 
dorsiflexion of the ankle to only 10 degrees, and plantar 
flexion to 35 degrees.  Normal dorsiflexion is to 20 degrees 
and normal plantar flexion is to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2009).  Moreover, the VA examiner noted 
that there might be further restriction due to pain after 
prolonged standing, although range of motion was painless on 
examination; the examiner could not quantify the additional 
restriction.  

A 10 percent evaluation is warranted for moderate limitation 
of ankle motion, and a 20 percent evaluation is warranted for 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).  Given the limited motion shown 
on VA examination, the Board finds that the scar is 
productive of moderate restriction in ankle motion.  Given 
that the Veteran clearly retains a substantial range of ankle 
motion, however, and in the absence of any pain during motion 
testing, the Board finds that the scar does not produce the 
equivalent of marked ankle motion.  Accordingly, a 10 percent 
rating for the right ankle scar is warranted on the basis of 
moderate limitation of ankle motion.

The Board notes that a separate 10 percent evaluation for the 
pain associated with the scar is not permitted under Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Given that the scar 
produces actual functional impairment in the form of reduced 
range of ankle motion, which includes consideration of any 
pain from the scar, it would violate the provisions of 
38 C.F.R. § 4.14 to separately evaluate that pain which is 
already contemplated in the 10 percent rating under 
Diagnostic Code 7805.

C. Tinea pedis

The RO evaluated the tinea pedis as noncompensably disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7813.   Under that 
code, tinea pedis is evaluated as disfigurement of the head, 
face or neck; scars; or dermatitis, depending on the 
predominant disability.

Given that the tinea pedis is limited to the Veteran's feet, 
does not involve scarring, and is primarily manifested 
through skin lesions, the Board finds, as did the RO, that 
the disorder is most appropriately rated as dermatitis under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that code, a 
10 percent evaluation requires dermatitis that involves at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

After review of the evidence of record, the Board finds that 
the Veteran clearly is not entitled to a compensable rating 
for his service-connected skin disorder.  In this regard the 
Board points out that the April 2008 VA examiner determined 
that the fungal infections on the feet involve less than one 
percent of exposed areas and the entire body.  The medical 
records on file through the years do not suggest the presence 
of a higher level of involvement than found on VA 
examination.

Moreover, the evidence does not show that the Veteran has at 
any point required systemic therapy such as corticosteroids 
or other immunosuppressive drugs.

In sum, the evidence shows that the Veteran's skin disorder 
affects less than 5 percent of the entire body, and affects 
less than 5 percent of exposed areas.  The evidence does not 
suggest that the Veteran at any point has required the use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs. Accordingly, the Veteran is not 
entitled to a compensable rating for his service-connected 
skin disorder. 

D.  Fenderson considerations

The Board has carefully reviewed the evidence on file, and 
finds that the evidence supported the assignment of 10 
percent ratings, but not higher, for the thigh and right 
ankle disorders throughout the entire period since June 12, 
2006.  At no point did either disorder meet the criteria for 
a higher rating.  As to the tinea pedis, at no point since 
June 12, 2006 did the evidence suggest that the disorder was 
compensably disabling.  Consequently, the Board has 
determined that there is no basis for applying "staged" 
ratings for any of those disorders in this case.

E.  Extraschedular consideration

The Board has also considered whether the veteran is entitled 
to a higher disability rating on an extra-schedular basis.  
38 C.F.R. § 3.321(b)(1).  The governing norm for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  In this case, the record does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.  The symptoms associated with the right 
thigh, right ankle and tinea pedis disorders are reasonably 
contemplated by the assigned evaluations.

The Veteran contends that the right ankle disorder in 
particular impacted his efficiency at one job, which 
purportedly came to the notice of his supervisors.  Notably, 
however, the Veteran does not allege that adverse action was 
taken against him in consequence, or that the ankle otherwise 
caused adverse consequences. In fact, he apparently now works 
two jobs, and has not adduced any evidence tending to suggest 
that the ankle has markedly interfered with his employment.  
He does not contend and the evidence does not show that he 
has missed a substantial amount of work on account of the 
disorder, or on account of his other disorders.  Nor has the 
veteran been hospitalized frequently for his disorders.  In 
short, there are no legitimate grounds for consideration of 
assignment of an extra-schedular rating, to include referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration. 

III.  38 C.F.R. § 3.324

Pursuant to 38 C.F.R. § 3.324, a 10 percent evaluation may be 
applied whenever a veteran has two or more separate permanent 
service-connected disabilities, evaluated as noncompensably 
disabling, of such character as clearly to interfere with 
normal employability.  The 10 percent evaluation may not be 
applied in combination with any other rating. 

As discussed in the prior sections, compensable evaluations 
are warranted for the right thigh and ankle disorders, 
effective the date of service connection for those disorders.  
In consequence, and as a matter of law, a compensable 
evaluation under 38 C.F.R. § 3.324 may not be assigned.  
Accordingly, the claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right knee disability 
is granted.

Entitlement to an initial 10 percent evaluation for residuals 
of a right thigh injury is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a 10 percent rating for right heel disability 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to an initial compensable rating for tinea pedis 
is denied.

Entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


